
	
		I
		112th CONGRESS
		1st Session
		H. R. 786
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Rohrabacher (for
			 himself, Mr. Jones,
			 Mr. McCotter, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income compensation received by employees consisting of qualified
		  distributions of employer stock.
	
	
		1.Qualified stock distributions
			 to employees
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 83 the following new section:
				
					83A.Qualified stock
				distributions to employees
						(a)In
				generalIf an employee elects
				to have this section apply with respect to any qualified employee stock
				distribution, gross income shall not include—
							(1)so many shares of
				employer securities received by an individual in a qualified employee stock
				distribution of such individual’s employer as does not exceed the maximum stock
				amount,
							(2)any gain on
				employer securities excluded from gross income under paragraph (1) if such
				employer security is held by such individual for not less than 10 years,
				and
							(3)in the case of any
				qualified disposition of an employer security which is described in paragraph
				(2) (and which meets the holding requirement of such paragraph), any gain on so
				much stock acquired during the 60-day period beginning on the date of such
				disposition as does not exceed the fair market value of the employer security
				so disposed (determined as of the time of disposition).
							(b)DefinitionsFor
				purposes of this section—
							(1)Employer
				securitiesThe term employer securities has the
				meaning given such term in section 409(l), except that paragraph (3) thereof
				shall be applied by substituting the date of the qualified employee
				stock distribution for the date of the acquisition by the tax
				credit employee stock ownership plan.
							(2)Qualified
				employee stock distributionThe term qualified employee
				stock distribution means a distribution by an employer of employer
				securities to employees (determined as of the date of the distribution) of such
				employer as compensation for services, except that there may be disregarded any
				employee who (as of the date of the distribution)—
								(A)has a not attained
				age 18,
								(B)has not completed
				12 months of service with the employer,
								(C)is a nonresident
				alien,
								(D)is a citizen or
				resident of a foreign jurisdiction (including any individual who is also a
				citizen or resident of the United States) if the distribution to such
				individual is prohibited under th laws of such foreign jurisdiction,
								(E)holds 10 percent
				or more of the outstanding stock of the employer, or
								(F)is an employee
				whose compensation from the employer is subject to disclosure under rules
				promulgated by the Securities and Exchange Commission.
								(3)Maximum stock
				amountThe term maximum stock amount means, with
				respect to any distribution, the lowest number of employer securities received
				by any employee of the employer in such distribution.
							(4)Qualified
				disposition
								(A)In
				generalThe term qualified disposition means, with
				respect to the disposition of any employer security described in paragraph (2)
				of subsection (a) (and which meets the holding requirement of such paragraph)
				during any calendar year, the disposition of a number of shares of such
				security not in excess of the excess of—
									(i)the applicable
				percentage of the aggregate number of shares of such security received during
				the calendar year that such security was received, over
									(ii)the aggregate number of shares of such
				security taken into account under this subparagraph for all prior calendar
				years.
									(B)Applicable
				percentageFor purposes of clause (i), the applicable percentage
				is, with respect to any calendar year following the calendar year in which such
				security was received, the percentage determined in accordance with the
				following table:
									
										
											
												The applicable
												
												In the case of:percentage is:
												
											
											
												The first through tenth
						such calendar years0 percent
												
												The eleventh such
						calendar year10 percent
												
												The twelfth such
						calendar year20 percent
												
												The thirteenth such
						calendar year30 percent
												
												The fourteenth such
						calendar year40 percent
												
												The fifteenth such
						calendar year50 percent
												
												The sixteenth such
						calendar year60 percent
												
												The seventeenth such
						calendar year70 percent
												
												The eighteenth such
						calendar year80 percent
												
												The nineteenth such
						calendar year90 percent
												
												Any subsequent calendar
						year100 percent.
												
											
										
									
								(c)Employment
				taxesAmounts excluded from gross income under subsection (a)(1)
				shall not be taken into account as wages for purposes of chapters 21, 22, 23,
				23A, and 24.
						(d)Coordination
				with section 83In the case of a transfer of employer securities
				to which subsection (a)(1) applies—
							(1)In
				generalSection 83 shall not apply.
							(2)Deduction by
				employerThere shall be allowed as a deduction under section 162,
				to the person for whom were performed the services in connection with which
				such securities were transferred, an amount equal to the fair market value of
				such securities (determined as of the time of such transfer). Such deduction
				shall be allowed for the taxable year which includes the date of such
				transfer.
							(e)Recapture if
				stock disposed during required holding periodIf an amount is
				excluded from gross income under subsection (a)(1) with respect to any employer
				security and the individual disposes of such security at any time during the
				5-year period beginning on the date that such individual received such
				security—
							(1)the gross income
				of such individual for the taxable year which includes the date of such
				disposition shall be increased by the amount so excluded, and
							(2)the tax imposed by
				this chapter for such taxable year shall be increased by the sum of the amounts
				of tax which would have been imposed under subchapters A and B of chapters 21
				and 22 if subsection (c) had not applied with respect to such amount.
							For
				purposes of this title and the Social Security Act, any increase in tax under
				paragraph (2) shall be treated as imposed under the provision of chapter 21 or
				22 with respect to which such increase relates.(f)Basis of stock
				equal to fair market value at time of transferNotwithstanding
				section 1012, in the case of a transfer of employer securities to which
				subsection (a)(1) applies, the basis of such securities in the hands of the
				transferee immediately after such transfer shall be equal to the fair market
				value of such securities (determined as of the time of such transfer).
						(g)Aggregation
				ruleTwo or more persons who
				are treated as a single employer under subsection (b), (c), (m), or (o) of
				section 414 shall be treated as a single employer for purposes of this
				section.
						(h)ElectionThe
				election under subsection (a) shall be made at such time and in such manner as
				the Secretary may prescribe. Once made, such election may be revoked only with
				the consent of the Secretary.
						(i)RegulationsThe
				Secretary shall issue such regulations or other guidance as may be necessary or
				appropriate to carry out this section, including regulations or other guidance
				which—
							(1)provide for the
				application of this section to stock options,
							(2)provide mechanisms
				by which to satisfy the requirements of this section in the event that an
				employee is inadvertently excluded from a distribution of employer securities
				(including a case where a service provider is treated as not an employee by the
				employer, but is determined to be an employee), and
							(3)require such
				reporting under sections 6045 and 6051 with respect to transfers of stock to
				which subsection (a) applies as the Secretary determines to be necessary or
				appropriate to carry out this
				section.
							.
			(b)Clerical
			 amendmentThe table of section for such part is amended by
			 inserting after the item relating to section 83 the following new item:
				
					
						Sec. 83A. Qualified stock distributions to
				employees.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to stock
			 received by employees after the date of the enactment of this Act.
			
